Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to IDS
1.	This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant on 12/29/2021, which was filed after the Notice of Allowance dated 10/14/21.  The submission is in compliance with the provisions of QPIDS.  Accordingly the IDS submitted on 12/29/2021 has been thoroughly reviewed by the examiner.

Allowable Subject Matter
2.	Claims 1, 2 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a polarizer disposed on the active liquid crystal film layer structure, wherein the active liquid crystal film layer structure comprises: a first polymer film substrate having a first electrode layer formed on a side thereof; a second polymer film substrate having a second electrode layer formed on a side thereof; and an active liquid crystal layer disposed between the first and second polymer film substrates wherein the active liquid crystal layer contains a liquid crystal host and a dichroic dye guest, wherein the active liquid crystal layer is capable of switching between a first orientation state and a second orientation state when a voltage is applied, wherein the first and second polymer film substrates are disposed such that the first and second electrode layers face each other, wherein each of the first and second polymer film substrates have in-plane retardation of 4,000 nm or more for light having a wavelength of 550 nm, wherein each of the first and second polymer film substrates are stretched films, wherein the stretched films have a machine direction and a transverse direction, wherein the machine direction is perpendicular to the transverse direction, wherein the first and second polymer substrates have an elongation (E1) in the transverse direction and have an elongation (E2) in the machine direction, wherein a ratio of El to E2 is 3 or more, wherein the machine direction and the transverse direction are in-plane directions, and wherein an angle formed between the transverse direction of the first polymer film substrate and the transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2 and 4-16 are also allowed due to their virtue of dependency.
Jung et al. US 2016/0026022, Lee et al. US 2018/0284536 and Umeda et al. US Pat. 4586790 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871